Citation Nr: 0806971	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-28 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an ulcer 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty service from December 1963 to 
December 1965, and also had a period of service in the Army 
reserves following his active duty service.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran appeared before the 
undersigned Veterans Law Judge in February 2008 and delivered 
sworn testimony via video conference hearing at the RO in 
Chicago, Illinois.

At the February 2008 Board hearing (Hearing transcript, page 
3) the veteran, through his representative, indicated a 
desire to withdraw the issues of entitlement to service 
connection for headaches and entitlement to service 
connection for bilateral eye disability, and those issues are 
not before the Board.

In February 2008 additional evidence pertinent to the issues 
on appeal was received along with a waiver of initial RO 
consideration of this evidence.

In testimony at the February 2008 Board hearing, the veteran 
raised an issue of entitlement to service connection for 
residuals of a stroke, to include as secondary to 
hypertension.  This matter has not been adjudicated by the 
RO, nor developed for appellate consideration.  As such, it 
is referred to the RO for appropriate action.


FINDING OF FACT

Neither hypertension, nor an ulcer disability, was shown in 
service or to a compensable degree within a year of discharge 
from service, and the objective medical evidence fails to 
establish a nexus or link between hypertension and ulcers and 
the veteran's active service.




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in, or aggravated by, 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 101(24), 1101, 1110, 
1112, 1113, 1131, 1137, 1154, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2007).

2.  An ulcer disability was not incurred in, or aggravated 
by, active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 101(24), 1101, 1110, 
1112, 1113, 1131, 1137, 1154, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in February 2004, the veteran was 
informed of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  The VCAA letter informed the veteran 
that he should submit any medical evidence pertinent to his 
claims.  VCAA notice was provided to the appellant prior to 
the initial adjudication.  Pelegrini.

The veteran was not provided notice as to the assignment of a 
disability rating and effective date in the event of award of 
any benefit sought, as required in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As service connection is 
not established in this decision for either disability at 
issue, no disability rating or effective date will be 
assigned by the Board in this case.  As such, there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA and private medical records.  As there 
is no evidence that establishes that the veteran suffered any 
symptoms, injury, disease or event during military service 
related to the disabilities at issue, the Board finds that 
affording the veteran an examination for the purpose of 
obtaining an opinion concerning a possible relationship 
between the disabilities at issue and the veteran's military 
service is not appropriate in this case.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claims.



Applicable Law and Analysis

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence for certain chronic diseases will be presumed if 
they become manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.303, 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  VA is required 
to evaluate the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by service 
records, the official history of each organization in which 
the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In a statement accompanying his January 2004 claim, the 
veteran asserted that he had stomach problems and 
hypertension as a result of taking part in a mission in the 
Dominican Republic in 1964 while serving on active duty.

Service medical records show no complaints or findings 
related to hypertension or ulcers.  The December 1965 
discharge examination report indicates that the veteran's 
heart was clinically evaluated as normal, and the veteran's 
blood pressure was 110/68.  The December 1965 discharge 
examination report also indicates that the veteran's abdomen 
and viscera were normal.  No ulcer or gastrointestinal 
disability was noted.  The veteran specifically denied that 
he had stomach problems or frequent indigestion on the 
Medical History Report completed in November 1965 for 
separation examination.

An October 1967 Report of Medical Examination indicates that 
the veteran's heart was clinically evaluated as normal, and 
the veteran's blood pressure was 114/78.  The October 1967 
examination report also indicates that the veteran's abdomen 
and viscera were normal.  No ulcer or gastrointestinal 
disability was noted.  The veteran specifically denied that 
he had stomach problems or frequent indigestion on a Medical 
History Report completed in October 1967.

The first evidence of record of hypertension and ulcer 
disability is contained in a December 2004 letter from the 
veteran's private physician (J.L.M., MD) which reported 
diagnoses of hypertension and peptic ulcer disease were made 
in 1986 following examination.

As noted, the veteran's active service medical records, 
including his December 1965 discharge examination, noted no 
complaints or diagnoses related to hypertension or ulcers.  
Further, as hypertension and peptic ulcer disease were not 
shown until 1986, the medical evidence fails to indicate that 
the veteran had hypertension or peptic ulcer disease to a 
compensable degree within a year of discharge from service.  
Finally, neither hypertension, nor an ulcer disability, has 
been shown by competent clinical evidence to be etiologically 
related to active service.

The Board has reviewed a February 2008 letter (asserted to be 
from the office of the veteran's private physician, J.L.M., 
MD) submitted by the veteran through his representative.  In 
contrast to the letter received in December 2004, the 
February 2008 letter contains spelling, grammatical, and 
factual errors.  For example, the letter received in December 
2004 noted that the veteran had been diagnosed with the 
disabilities at issue in 1986, while the February 2008 letter 
noted that diagnoses of hypertension and gastric ulcer were 
rendered in 1991 and 1992, respectively.  At any rate, the 
Board notes that the February 2008 letter essentially 
attributes the veteran's hypertension and ulcer disability to 
stress, and in turn relates a significant portion of the 
veteran's stress to his military service.  The Board 
observes, however, that there is no indication in any of the 
veteran's military records of any complaints or diagnoses 
related to stress.  In sum, the Board finds the February 2008 
letter to be of limited probative value in addressing the 
issues on appeal.

At his February 2008 Board video hearing, the veteran 
essentially stated that he first had hypertension and ulcers 
while performing Army reserve duty in Egypt in 2001 or 2002. 
(Hearing transcript (Tr.), at pages 6-11.)  The Board notes, 
however, that the veteran's own private physician has 
indicated that he was first diagnosed with hypertension and 
peptic ulcers in 1986.  The Board also observes in passing 
that the veteran's representative has indicated that the 
veteran's memory, in some areas, had been affected by a 
stroke the veteran suffered in February 2006. (Tr., page 3.)

The Board notes that active military, naval, or air service 
includes any period of ACDUTRA during which the individual 
concerned was disabled from a disease or injury incurred in 
the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
Active military, naval, or air service also includes any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred in 
the line of duty.  Id.  The Board observes, however, that no 
physician or medical professional has linked the veteran's 
hypertension or ulcer disability to his Reserve service, and 
the available service medical records show no such 
relationship.  The Board again notes that in his January 2004 
statement in support of his claim (made prior to his February 
2006 stroke), the veteran asserted that he had the 
disabilities on appeal as a result of his period of active 
duty from December 1963 to December 1965.  On the January 
2004 VA Form 21-526 the veteran indicated that his 
hypertension began in December 1963.

To the extent that the veteran may be claiming these 
conditions as a result of combat in the Dominican Republic, 
the Board notes that the provisions of 38 U.S.C.A. § 1154 do 
not obviate the requirement that a veteran must submit 
medical evidence of a causal relationship between his current 
condition and service.  Libertine v. Brown, 9 Vet. App. 521, 
524 (1996).  That is, even assuming combat status, the 
veteran must provide satisfactory evidence of a relationship 
between his service and the disorders on appeal.  He has not 
done so in this case.

Based on the foregoing, the Board finds that neither 
hypertension, nor an ulcer disability, was shown in service 
or to a compensable degree within a year of discharge from 
service, and the objective medical evidence fails to 
establish a nexus or link between hypertension or ulcers and 
the veteran's active service.  As such, the preponderance of 
the evidence is against service connection for hypertension 
and an ulcer disability.

While the Board does not doubt the sincerity of the veteran's 
belief regarding the service connection issues on appeal, and 
the veteran's statements and Board hearing testimony in this 
regard have been reviewed, the veteran is not competent to 
offer evidence which requires medical knowledge, such as the 
question of whether a chronic disability is currently present 
or a determination of etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In reviewing the foregoing, the Board 
has been cognizant of the "benefit of the doubt" rule, but 
there is not such an approximate balance of the positive 
evidence and the negative evidence to permit favorable 
determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.

Service connection for an ulcer disability is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


